Citation Nr: 1315193	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include a bulging disc and muscle spasm.   

2.  Entitlement to service connection for a left knee disability, to include osteoarthritis and a left medial meniscus tear.    

3.  Entitlement to service connection for a psychiatric disability. 

4.  Entitlement to service connection for a right eye disability, to include retinitis of the right eye. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and February 2003 to May 2003.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in December 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, this case must be remanded again to fulfill the duty to assist; in particular, the duty to obtain all of the Veteran's service treatment reports (STRs).  In this regard, a close inspection of the record reveals that STRs from the Veteran's periods of active duty have not been obtained, and that while the Veteran, to include by way of his formal application for service connection filed in March 2008 (VA Form 21-526), has not claimed that the disabilities at issue were incurred during a period of active duty, the duty to assist mandates that all STRs be obtained.  38 U.S.C.A. § 5103A(c)(1).  As such, the AMC upon remand will be directed to obtain all of the Veteran's STRs that may be available.  

This remand will also direct that the Veteran be afforded VA examinations that include opinions as to whether any of the claimed disabilities are due to service; in particular, any INADUCTUTRA or ACDUTRA as claimed by the Veteran.  In this regard, whether a disability was incurred in "active military, naval, and air service" for the purpose of establishing service connection includes any period of 
ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  (Emphasis added).  38 U.S.C.A. § 101(24). 

In this case, there is information supporting the Veteran's assertions that the claimed disabilities were incurred during a period of INACDUTRA or ACDUTRA in the form of an April 1997 STR that refers to treatment for back pain of a "few months" duration and statements received in November 2008 from four separate individuals who reported that they served with the Veteran on National Guard duty.  A statement from one such person dated in October 1998 reported that while serving in the Veteran's unit in July 1998, he noticed the Veteran yelling while loading radio equipment and stating that he was in "great pain" due to injuring his lower back.  

With respect to a left knee disability, a statement from another individual who reported that he served with the Veteran on Guard duty dated in October 2008 remarked that in July 2006, he noticed that the Veteran slipped while loading a Humvee, with his right foot moving forward and his left closing backward and snapping, whereupon his knee "kind of crack[ed]."  This individual reported that the Veteran remained on the ground for a couple of minutes and asked for help to stand up.  After a few steps, the Veteran reported pain but indicated that he did not want to seek medical attention because he feared a Line of Duty (LOD) determination due to such an injury would be detrimental to his military career.  

As for a psychiatric disability, an undated statement received in November 2008 from another individual who reported that he served with the Veteran on Guard duty noted that in 2004, he remembered that the Veteran requested authorization for appointments with mental health professionals by the name of A.R. and E.R.  The record reflects records of psychiatric treatment rendered from both of these named individuals, with E.R. reporting treatment of the Veteran from October 2004.  

Finally with respect to a right eye disability, an October 2008 statement from an individual who indicated he served as a "Medical Section Sergeant" for the Veteran's unit during annual training at Camp Beauregard, Louisiana, in August 2000 indicated that the Veteran came to him during this training reporting that he developed a spot in his right eye.  He reported that the Veteran did not seeking an LOD determination condition due to his belief that it was a temporary condition and that fact that there was a shortage of personnel in the unit at that time.  This individual reported that he told the Veteran to seek VA treatment for the condition as soon as he returned to Puerto Rico following annual training.  

A September 2000 VA ophthalmology clinic report documents treatment for hypertensive retinopathy, as well as the report of the Veteran at that time that he developed a dark spot in the right eye during annual training in the National Guard.  An August 2001 VA primary care note indicated that the Veteran reported that he still had a spot in the right eye but that it had lessened.  

Current lumbar (muscle spasm, spondylosis, and disc bulging and herniation as show by MRI) and left knee (osteoarthritis and, by MRI, left knee meniscal tear) disability is shown by a September 2008 VA examination, and private psychiatric treatment reports dated in 2012 reflect current psychiatric disability, to include major depressive disorder.  It is unclear if the spotting in the right eye, described to have been diminishing in August 2001, remains as part of the Veteran's disability picture.    

In short, given the post-service clinical evidence demonstrating, or suggesting, the existence of pertinent current disability, the indication in the statements as set forth above that the conditions for which service connection is claimed were shown during National Guard duty, and insufficient medical evidence on file (in the form of nexus opinions) as to the relationship between any current lumbar spine, left knee, psychiatric, or right eye disabilities that may exist and service, the Board concludes that VA examinations that include opinions as to whether the Veteran has a current lumbar spine, left knee, psychiatric, or right eye disability as a result of 
service are necessary to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Arrangements for the Veteran to be scheduled for such examinations will be requested below.  

Finally, while the record reflects annual information concerning the number of days the Veteran served on INACDUTRA and ACDUTRA from 1973 to 2007, the exact dates of such service, if this information is available, would be helpful in adjudicating the Veteran's claims.  As such, the AMC will be instructed below to conduct efforts to obtain any more specific information as to dates of INACTDUTRA and ACDUTRA that may be available.  The AMC will also be instructed to ascertain the significance, to include that suggested by the Veteran that it indicates disability for which service connection is claimed was incurred in Line of Duty, of a May, 7, 2007, Puerto Rico Army National Guard Medical Command "Fit for Duty Determination Board Acknowledge Statement" reflecting that the Veteran had been referred for Medical/Physical Board Evaluation "with a condition that has an approved LOD."  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (National Personnel Records Center), the Puerto Rico Army National Guard, and/or any other appropriate source to verify the specific dates of all of the Veteran's periods of ACDUTRA and INACDUTRA.  A complete copy of his STRs (to include from all active duty periods) and his service personnel records should also be requested.  To the extents any records do not exist or are not available, a negative reply is required.  

2.  The AMC is to conduct the appropriate development to determine whether, as asserted by the Veteran, the notation with regard to a condition with an "approved LOD" on the May, 7, 2007, Puerto Rico Army National Guard Medical Command "Fit for Duty Determination Board Acknowledge Statement" represents documentation that any of the disabilities for which service connection is claimed was actually incurred during National Guard Duty.  

3.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the disabilities for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

4.  The RO should also arrange for appropriate examinations to determine the etiology of any current lumbar spine, left knee, psychiatric, or right eye disability (to specifically include whether there is a nexus between any such disability and a period of National Guard duty.)  The Veteran's claims files, to include this remand, must be reviewed by each examiner in conjunction with each examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the appropriate examiner should provide an opinion that responds to the following:


(a) Please identify (by medical diagnosis) each
lumbar spine, left knee, psychiatric, or right eye disability found. 

(b) As to each lumbar spine, left knee, psychiatric, or right eye disability found, please provide an opinion as to whether such is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) causally or etiologically related to the Veteran's service, to include in the National Guard.  

The opinion with respect to a lumbar spine disability should reflect consideration of the April 1997 STR reflecting back pain and the opinion with respect to an eye disability should reflect consideration of the September 2000 VA ophthalmology clinic report. 

In rendering any of the opinions, the examiner is to not base a negative opinion on the absence of relevant in-service symptomatology or pathology and is to consider the statements relating relevant disability during National Guard duty from the individuals who reported that they served with the Veteran during such duty as set forth above, as well as the Veteran's complaints of continuity of appropriate symptomatology from such service until the present time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  


If it is not possible to provide any requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions. 

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to each examiner for review and the examiner must state in the examination report that the claims folder has been reviewed.

5.  After completion of the above, the RO should review the expanded claims file and determine whether the claims may be granted.  To the extent that any claim is denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


